Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2008

Hunt v. US Tobacco Co
Precedential or Non-Precedential: Precedential

Docket No. 07-2134




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Hunt v. US Tobacco Co" (2008). 2008 Decisions. Paper 184.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/184


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                              No. 07-2134




       GREGORY HUNT, individually and on behalf of himself and all
                     others similarly situated

                                    v.

               UNITED STATES TOBACCO COMPANY;
 U.S. SMOKELESS TOBACCO COMPANY, f/k/a UNITED STATES TOBACCO
          COMPANY; UNITED STATES TOBACCO SALES AND
                   MARKETING COMPANY, INC.;
UNITED STATES TOBACCO MANUFACTURING COMPANY, INC.; UST INC.;
  U.S. TOBACCO BRANDS INC.; UNITED STATES SMOKELESS TOBACCO
             MANUFACTURING LIMITED PARTNERSHIP

                                               Appellants



               Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 06-cv-01099)
              District Judge: Honorable Ronald L. Buckwalter


                          Argued April 17, 2008

     Before: SCIRICA, Chief Judge, AMBRO and FISHER, Circuit Judges

                      (Opinion filed August 5, 2008)


          ORDER AMENDING PRECEDENTIAL OPINION
AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed August 5,
2008, be amended as follows:

      On page 13, line 4 of footnote 12, replace “929” with “928”.

      On page 24, line 6 of footnote 18, replace “172 A.2d 669” with “172 A. 669”, i.e.,
remove “2d”.

                                        By the Court,


                                        /s/ Thomas L. Ambro, Circuit Judge


Dated: November 6, 2008




                                           2